DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered. 
Response to Arguments
Applicant’s arguments and amendments, see pg. 9, with respect to the Objection to the Claims have been fully considered and are persuasive.  The objection of claim 15 has been withdrawn in view of amendment.
Applicant’s arguments and amendments to claim 15, with respect to the Claim Interpretations -35 U.S.C. § 112(f) have been fully considered and are persuasive. The claim is no longer interpreted under 35 U.S.C. § 112(f). 
Applicant’s arguments and amendments, see pgs. 9-11, with respect to the Claim Rejections – 35 U.S.C. § 112(a) have been fully considered but they are not persuasive. Examiner disagrees that paragraphs [0037] and [0039] sufficiently describe the “first threshold value” and “second threshold value.” In an attempt clarify Examiner’s position, the description does not provide sufficient detail as to how the threshold values are determined. For example, why would a value for first threshold  be different for a magnetic resonance scan of the diaphragm versus the heart. Without further description, one of ordinary skill would not know how to determine the first threshold value for either the diaphragm or the heart, or any other anatomy or magnetic resonance scan type. Therefore, comparison of the deviation and the first threshold value is not sufficiently conveyed by the description. Likewise, for the second threshold, how would the quality of the scan affect the threshold value by which to compare the deviation. If the deviation is based on the same parameter between a reference and current respiratory curve, how does the quality of the image scan affect the degree of deviation. Furthermore, according to paragraph [0039] of applicant’s specification, the “second tolerance threshold value which represents a minimum measure for a quality of the scan data of the individual scans” may also “depend, in particular, on the type of magnetic resonance scan or the specific anatomy of the patient or may be specified by default setting. In particular, the second tolerance threshold value may be identical to the first tolerance threshold value.” Here, the second threshold may also depend on the same elements as the first threshold, however, the connection between scan quality, magnetic resonance scan type, and specific anatomy is not apparent. The mere recitation of the text between the claims and paragraphs [0037] and [0039] does not provide adequate written description, since it fails to convey to one of ordinary skill in the art how to establish the first and second threshold values. It is for this reason that the 112(a) written description rejection encompasses whether the inventor was in possession of the claimed element. The 112(a) rejection in the relevant section below has been updated to reflect this clarification. 
Applicant’s arguments and amendments, see pg. 11, with respect to the Claim Rejections – 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejections of claims 7-10 under 112(b) are withdrawn in view of the amendment to claim 7.
Applicant's arguments, see pgs. 12-14, with respect to the Claim Rejection -35 U.S.C. § 102 of claims 1-16 by Haider (DE 10 2005 034686) have been fully considered but they are moot in view of the updated grounds of rejection as necessitated by amendment. Additionally, the arguments presented by the Applicant regarding the suitability of Haider are not persuasive. Examiner respectfully disagrees with applicant’s argument that Haider does not teach “acquiring a reference respiratory curve of the patient, wherein the reference respiratory curve follows or is followed by the current respiratory curve” (see Remarks, pg. 12). In the context of the claims, the scout mode of Haider fully encompasses acquisition of a respiratory curve and that it precedes the respiratory curve for measurement: First, and in addition to the evidence previously provided, Haider states that “before carrying out the actual measurement, the position of the diaphragm is measured, for example in a so-called scout mode, and the breathing cycle is thus recorded. Through an analysis, a specific breathing position is defined as a trigger condition within the respiratory cycle, for example the exhaled state” ([0002]). Here, the recording of the breathing cycle in scout mode directly corresponds to the claimed “reference respiratory curve”. Second, Haider continues that “[t]he respiratory cycle continues to be monitored to perform the measurement, and a partial measurement is performed each time the trigger condition is reached” ([0002]). Continuing to monitor the respiratory cycle for performing the measurement reads on the “reference respiratory curve” being “followed by the current respiratory curve” as claimed. The breathing curves in Fig. 2 only represent the “respiratory cycle…to be monitored to perform the measurement” ([0002]) and the absence of a figure of the respiratory cycle recorded in scout mode (i.e., the reference respiratory cycle) does not mean it is not taught by the reference. Further, as per the flow chart of Fig. 1, the breathing-cycle obtained in scout mode occurs at step S1, which occurs sequentially before the definition of a trigger condition from the scout mode-obtained breathing cycle and the monitoring of the respiration and recording of the respiratory curve at step S5. Thus, to restate, the scout mode sufficiently defines recoding a breathing cycle which is used to determine a trigger condition within the recorded respiratory curve, which is used as the trigger threshold for measuring subsequent respiratory cycles.  
Additionally, Examiner respectfully disagrees that “Haider fails to teach determining a reference recording time window based on the established respiration state as recited by claim 1” (see Remarks, pg. 14). Haider discloses that “in a fourth method S7, a query is made as to whether the trigger condition has been fulfilled…As soon as the trigger condition is fulfilled, a partial measurement is carried out in a fifth method step S9. In this case, measurement data which fill a part of the k-space are generated by a sequence which is suitable for the respective examination” ([0021]). This “trigger condition is determined on the basis of the respiratory curve” ([0021]) obtained in scout mode, whereby “[t]he partial measurements preferably takes place in the exhaled state” ([0002]) as illustrated by  exhaled state represented by the maxima 5 and 5’ in Fig. 2. Thus, the “partial measurement” (corresponding to the claimed “reference recording time window”) is based on the “exhaled state” (corresponding to the claimed “established respiration state”). 
Additionally, Haider clearly discloses in paragraph [0021] that “in a fourth method step S7, a query is made as to whether the trigger condition has been fulfilled” and that “[a]s long as this is not the case, the monitoring is continued at method step S5.” Additionally, Haider states in reference to Fig. 2 that “[t]he diagram defines a recording area 7, which defines the trigger condition” ([0027]). In this instance, recording area 7 corresponds to the measurement that is triggered by the trigger condition.  Since a “partial measurement” is taken upon a “trigger condition” based on the “exhaled state” of a “respiratory curve”, Haider sufficiently reads on “determining at least one reference recording time window based on the established respiration state” as claimed. For clarity, the “partial measurement” defined by the bounds of the “recording area 7” corresponds to the claimed “reference recording time window”, and the “exhaled state” illustrated by the maxima 5 of the respiration curves corresponds to the claimed “established respiration state.” 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both claims recite “wherein the first tolerance threshold value depends on a type of the magnetic resonance scan or a specific anatomy of the patient, and wherein the second tolerance represents a minimum measure for a quality of the scan data of the individual scans”. However, there is insufficient description as to how the “first threshold value depends on a type of the magnetic resonance scan or a specific anatomy of the patient” and how a “second tolerance represents a minimum measure for a quality of the scan data of the individual scans.” Stated differently, there a lack of description as to how the first threshold value is determined for a given magnetic scan type or specific anatomy, and how a second threshold value is determined for a given scan quality. The disclosure merely repeats the same claim language in paragraphs [0037] and [0039], respectively, and does not convey to one of ordinary skill in the art how these first and second tolerance thresholds represent a type of magnetic resonance scan or specific anatomy (first tolerance threshold) and a minimum measure for a quality of the scan data of the individual scans (second tolerance threshold). Further, claims 7 and 9 describe the first and second tolerance thresholds in terms of parameters of the current respiratory curve and reference respiratory curve. One of ordinary skill in the art would not know why the deviation in parameter between a reference and current respiratory curve would be affected by different types of magnetic resonance scans, specific anatomies, or scan quality. Furthermore, according to paragraph [0039] of applicant’s specification, the “second tolerance threshold value which represents a minimum measure for a quality of the scan data of the individual scans” may also “depend, in particular, on the type of magnetic resonance scan or the specific anatomy of the patient or may be specified by default setting. In particular, the second tolerance threshold value may be identical to the first tolerance threshold value.” Here, the second threshold may also depend on the same elements as the first threshold, however, the connection between scan quality, magnetic resonance scan type, and specific anatomy is not apparent, let alone for their measure of parameter deviation.
For the purposes of examination, the first and second thresholds will be interpreted as presented in claim 7.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 recite “at least one parameter characteristic for the current respiratory curve” while claims 7-12 recite “at least one monitored parameter of the current respiratory curve.” It is unclear whether the two instances of ‘parameters’ are intended to be the same. For the purposes of examination, they are interpreted as being the same parameters.
For this reason claims 2-5 and 7-12 are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider (DE 10 2005 034686) as cited by applicant. For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding method claim 1 and corresponding system claim 14 and program code claim 16, Haider teaches a method for monitoring a current respiratory curve of a patient comprising at least one recording region configured to be imaged by magnetic resonance scanning (“The present invention relates to a method for measuring a magnetic resonance image of a patient ” [0001]; “[s]ince the patient’s chest does not move smoothly during a breathing cycle, the measurement is often split into several partial measurement, which are then performed at the same breathing position as possible during the patient’s breathing cycle” [0002]; and recording “a breathing curve of a patient” in [0021]), the method comprising: 
acquiring a reference respiratory curve of the patient over a plurality of respiratory cycles, wherein the reference respiratory curve follows or is followed by the current respiratory curve (“the patient’s respiratory cycle is detected in a scout mode” in [0014] whereby “[b]efore carrying out the actual measurement, the position of the diaphragm is measured, for example in a so-called scout mode, and the breathing cycle is thus recorded” whereafter “[t]he respiratory cycle continues to be monitored to perform the measurement”[0002]; Fig. 1 also illustrates that “in a first method step S1, a breathing curve of a patient is recorded in a scout mode” before “[i]n a second method step S3, a trigger condition is determined on the basis of the respiratory curve, which is automatically adopted in a selected measurement protocol, and “[i]n a third method step S5, the respiration of the patient is monitored and the respiratory curve is constantly recorded” [0021]); 
establishing a respiration state of the patient suitable for the magnetic resonance scanning based on the reference respiratory curve (“an automatic determination of a specific respiratory position of the patient within the respiratory cycle is made as a trigger condition” in [0014], “[t]he partial measurements preferably take place in the exhaled state” [0002], whereby the exhale stated corresponds to an established respiration state); 
determining at least one reference recording time window and a trigger threshold value for starting a magnetic resonance scan based on the established respiration state (“in a second method step S3, a trigger condition is determined on the basis of the respiratory curve, which is automatically adopted in a selected measurement protocol” in [0021], wherein a reference respiratory curve for determining the respiration state suitable for triggering magnetic resonance scanning has already been obtained in the scout mode, step S1). Further, the reference recording time window is determined via “the maxima 5 and 5’ shown in the breathing curve 1 preferably correspond to the exhaled state of the patient” of Fig. 2, with the diagram further defining “a recording area 7, which represents the trigger condition” ([0027]). In other words, the recoding “area 7” defining the “trigger condition” is based on an “exhaled state” of the respiratory cycle, which is represented by the maxima 5 and 5’ in Fig. 2. Further, “as soon as the breathing curve 1 lies within this recording range, the trigger condition is fulfilled and a partial measurement is carried out.” In other words, when the breathing curve lies within the range defining the recording area 7, a measurement is taken, i.e., the magnetic resonance imaging performed. Since the duration of the breathing curve within the recording area 7 is necessarily time-dependent (“the time is plotted on the x-axis 3, on the y-axis 4, the breathing position” in Fig. 2 and paragraph [0027]) the description of obtaining the partial measurement reads on the reference recording time window.
Haider further teaches wherein the magnetic resonance scan is configured to measure the current respiratory curve (“In a third method step S5, the respiration of the patient is monitored and the respiratory curve is constantly recorded” [0021]), and wherein the trigger threshold value corresponds to a value of the reference respiratory curve at a start point of at least one reference recording time window: “The diagram defines a recording area 7, which represents the trigger condition.” Further, it is stated in [0014] of Haider that “the patient’s respiratory cycle is detected in a scout mode whereupon an automatic determination of a specific respiratory position of the patient within the respiratory cycle is made as a trigger condition.” In other words, the recording area 7 depicted in Fig. 2 is set to a reference respiratory curve obtained during a scout mode. Further, the recording area indicates that measurement is taking place for parts of the breathing cycle whose values are at or above the lower range of the recording area 7. The recording starts “as soon as the breathing curve 1 lies within this recording range” [0027], and thus as soon as the breathing curve reaches the lower range trigger threshold value.  
Haider further teaches carrying out the magnetic resonance scan within the determined at least one reference recording time window of the current respiratory curve using the trigger threshold value (method step S9 in Fig 1 and corresponding text in [0021]), and continually further acquiring and monitoring the current respiratory curve during the magnetic resonance scan in the reference recording time window (steps S5, S7, and S9 in Fig. 1 and corresponding text in [0021], wherein “the respiration of the patient is monitored and the respiratory curve is constantly recorded”).
The same evidence and logic pattern above applies to system claim 14 and computer program claim 16. Haider further teaches the sensor unit (“a breathing of a patient is recorded…by a navigator echo or a breathing belt” in [0021]) and necessarily includes computer components of a computer comprising a memory and execution of a computer program to perform the methods as described above for claim 1.
Regarding claim 2, Haider further teaches the method of claim 1, wherein the continuous monitoring of the current respiratory curve comprises establishing at least one parameter characteristic for the current respiratory curve and checking for matching with a corresponding parameter of the reference respiratory curve in [0024]: “During monitoring of the respiratory curve, an acceptance level is constantly calculated,” which “indicates the number of partial measurements already carried out in relation to the number of respiratory cycles already monitored.” In other words, since a measurement is taken “as soon as a trigger condition is fulfilled” ([0021]), some parameter characteristic of the respiratory curve is associated with the “trigger condition”. Additionally, since the trigger condition is based on the exhaled stated of the breathing curve obtained in scout mode, the trigger condition necessarily monitors the exhaled stated represented by the maxima 5 and ‘5 in Fig. 2 of the “constantly recorded” respiratory curve.  Further, the “acceptance level” is based on triggered measurements relative to the total number of respiratory cycles monitored, thus, the “acceptance level” is inherently a measure of some parameter characteristic of the respiratory curve.
With regard to claim 3, Haider further teaches the method of claim 2, wherein the at least one parameter comprises: a position of at least one turning point of the current respiratory curve, a temporal spacing of two successive turning points of the current respiratory curve, a spacing between minimal and maximal deflection of a respiratory cycle of the current respiratory curve, a gradient of the current respiratory curve, a constancy of the current respiratory curve, or a combination thereof. The breathing curves illustrated in Figs. 2-4 show differences in the number of breathing cycles triggering the magnetic resonance measurement based on the peaks (5 and 5’) corresponding “to the exhaled state of the patient” ([0027]). In Fig. 2, four out of the five breathing cycles trigger the measurement since the peaks meet “the recording area 7, which represents the trigger condition” ([0021]). Noticeably, the spacing between minimal and maximal deflection of a respiratory cycle and constancy of the current respiratory curve is consistent between the breathing cycles of the breathing curve of Fig. 2, thus “the acceptance level has a correspondingly high value” ([0028]). On the other hand, Fig. 3 illustrates more variation in the spacing between minimal and maximal deflection, and a lack of constancy of the current respiratory curve, which results in a drop in the “acceptance level…due to the aeration over several breathing cycles” ([0029]). Thus, at least one parameter characteristic of the breathing curve determines whether a measurement is triggered and whether the current respiratory curve matches the reference respiratory curve, on which the “recording area 7” (i.e., trigger threshold value) is based, via the “acceptance level.”
Regarding claim 4, Haider further teaches the method of claim 1, wherein the continuous monitoring of the current respiratory curve comprises establishing at least one parameter characteristic for a first respiratory cycle of the current respiratory curve and checking for matching with a corresponding parameter of a second respiratory cycle of the current respiratory curve as conveyed above for claim 2. Further, since the respiratory curve of the instant application or Haider is not limited by the number of cycles required to determine a trigger threshold value for starting a magnetic resonance scan (language of claim 1), the system of Haider is not precluded from setting the “recording area 7” value with only information from a first cycle, and comparing a second cycle in the respiratory curve.   
In regard to claim 5, Haider further teaches the method of claim 4, wherein the at least one parameter comprises: a position of at least one turning point of the current respiratory curve, a temporal spacing of two successive turning points of the current respiratory curve, a spacing between minimal and maximal deflection of a respiratory cycle of the current respiratory curve, a gradient of the current respiratory curve, a constancy of the current respiratory curve, or a combination thereof as previously conveyed for claim 3.  
Regarding claim 6, Haider further teaches the method of claim 1, wherein the continuous monitoring comprises acquiring a current value of the current respiratory curve and comparing the current value with the trigger threshold value. This is represented by “specific respiratory position of the patient within the respiratory cycle” ([0014]) for determining the trigger condition, such as the peaks 5 and 5’ in Figs. 2-4 that correspond to the exhaled state of the patient as measured by “the position of the diaphragm” ([0002]). Since the breathing curves are plotted, the y-coordinate necessarily represents a value for the exhaled position of the diaphragm used to detect triggering of the magnetic resonance scan.  Thus, the peak values of each respiratory cycle are obtained during continuous monitoring of the current respiratory curve and compared to the “recording area 7” comprising a lower threshold value. 
With regard to claim 7 (see analysis above, claim interpreted as described in paragraph [0037] of specification), Haider further teaches the method of claim 6, further comprising: repeating the acquiring of the reference respiratory curve, the establishing of the respiration state, and the determining of the at least one reference recording time window and the trigger threshold value when: (1) the current value of the current respiratory curve does not reach the trigger threshold value over a respiratory cycle, or (2) a deviation between at least one monitored parameter of the current respiratory curve and a corresponding parameter of the reference respiratory curve is greater than a first tolerance threshold value. Haider teaches in method steps S17 – S25 in the block diagram of in Fig. 1 and corresponding text in paragraph [0025]-[0026]: “In the tenth method step S17,...the acceptance level is constantly recalculated after each breathing cycle and compared with a limit value stored in a table,” whereby if “the acceptance level falls below the limit value specified in the table” then the process proceeds to an “an eleventh method step S19” to wait “for a predetermined time” (emphasis added). The “acceptance level indicates the number of partial measurements already carried out in relation to the number of respiratory cycles already monitored,” where “ideally, the acceptance level would always be 100%” meaning “that for each breath cycle the trigger condition has been reached and a partial measurement has been performed.” However, “after a certain number of partial measurements, if the patient moves such that the trigger condition is no longer reached, the acceptance level will decrease continuously with each respiratory cycle in which the trigger condition is not reached” ([0024]). Further, “in a tenth method step S17, starting from the monitoring of the respiration, the acceptance level is constantly recalculated after each breathing cycle and compared with a limit value stored in a table…If…the acceptance level falls below the limit value…then an eleventh method step S19 is waited for a predetermined time” ([0025]). The “predetermined time” corresponds to the first tolerance threshold. Further, “as long as the waiting time has not yet been exceeded, the breathing cycle is further monitored in method step S5” ([0025]). Here, the monitored parameter of the current respiratory and corresponding parameter of the reference respiratory curve is the exhalation characteristic of the breathing curve (i.e., top peak depicted in Fig. 2), however, any part of the breathing curve may be selected as the parameter, since the shift of the current breathing curve relative to the reference respiratory curve will be the same for all parts of the breathing curve as a result of a shift in the patient’s position. Further, if “no trigger condition has been fulfilled, it is checked in a twelfth method step S21 whether there is a sufficient amount of data for calculating the magnetic resonance image.” In the event of insufficient data, “it is queried in a thirteenth method step S23 whether a combination with data from a preceding measurement should take place,” whereupon “if there are no further data, a query is made in a fourteenth method step S25 as to whether a correction of the trigger condition is to be carried out…If the trigger condition is to be corrected,” the process returns to method step S3” to repeat the steps as conveyed in claim 1 and [0021]. An example of the current respiratory curve not reaching the trigger threshold value over a respiratory cycle is depicted in Fig. 4 showing a required correction of the recording area 7 to 9 after an occurrence “when the patient has moved” ([0029]).  
Regarding claim 8, Haider further teaches the method of claim 7, wherein the determination of the trigger threshold value takes account of a current patient position in [0014], such that “the method is particularly suitable for improving measurements…with respiratory triggering in addition to movements of the patient and shifts in the position of the diaphragm.” Further, as illustrated in Fig. 4 by the shifting of the recording area 7 to the position of the corrected recording area 9, the position of the diaphragm (along with the respiratory curve and position of the exhaled patient state for triggering measurement) and thus the position of the patient is considered. 
As best understood by claims 9 and 11, Haider further teaches the method of claim 8/1, wherein magnetic resonance data acquired in the at least one reference recording time window of a respiratory cycle run through before the current respiratory cycle of the current respiratory curve is at least partially discarded when a deviation between at least one monitored parameter of the current respiratory curve and the corresponding parameter of the reference respiratory curve is greater than a second tolerance threshold value as described by the analysis of claim 7 above, and further in [0023]: “In known measuring methods with respiratory triggering, the measurement would be aborted, for example, after a certain waiting time, if the trigger condition is no longer reached” and “the already measured data are discarded and the measurement is generally restarted.” The scope of the limitation of at least partially includes up to all of the data. It is also noted in paragraph [0039] of applicant’s specification that “the second tolerance threshold value may be identical to the first tolerance threshold value.” 
As best understood by claims 10 and 12, Haider further teaches the method of claim 8/1, the method of claim 8, wherein magnetic resonance data acquired in the reference recording time window of a respiratory cycle run through before the current respiratory cycle of the current respiratory curve is retained, although a deviation between at least one monitored parameter of the current respiratory curve and a corresponding parameter of the reference respiratory curve is greater than a second tolerance threshold value, when the magnetic resonance scan takes place with contrast medium administration or the magnetic resonance scan is completed at a time point of the ascertainment of the deviation in [0015]: Because “the trigger condition during measurement can be adapted to a change in a position of the patient…measurements that can not be continued shortly before the end, since the trigger condition is no longer reached,…by changing the trigger condition some partial measurements can be performed and not the entire measurement must be repeated.” Thus, magnetic resonance data acquired prior to the respiratory cycle that does not trigger magnetic resonance scanning is retained despite the deviation between the cycle peaks 5 and trigger threshold.
In regard to claim 13, Haider further teaches the method of claim 1, further comprising displaying the current respiratory curve as described in [0025]: “The user is always given the opportunity to continue the measurement despite falling below the limit, for example, if he sees from the monitoring of the breathing movement that the trigger condition is expected to be reached again in an acceptable time for him.” Thus, the current respiratory curve is necessarily displayed to the user.
Regarding claim 15, Haider further teaches the system of claim 14, wherein the computer and the sensor unit are linked for data exchange. It is inherent to the system Haider via a computer and its necessary components to carry out the method steps in Fig. 1 to necessarily be linked to breathing belt for data exchange. This is because the data from the breathing belt is processed to establish a respiration state, determine a trigger threshold value for initiating a magnetic resonance scan, and continuously monitor current respiration during magnetic resonance scanning. 
Regarding claim 18, Haider further teaches the method of claim 16, wherein the at least one magnetic resonance scan is carried out within the determined at least one reference recording time window of the current respiratory curve upon reaching the trigger threshold value or with a further temporal offset from reaching the trigger threshold value. As previously conveyed for claim 1, the duration of the breathing curve 1 at full exhalation in the range defining the recording area 7 corresponds to obtaining partial measurement, based on the breathing curve 1 reaching and/or crossing the lower range of recording area 7. This partial measurement is necessarily time-dependent, and thus, the length of time of the breathing curve 1 in the recording area 7 corresponds to a magnetic resonance scan…carried out within the determined  at least one reference recording time window of a current respiratory curve.
With regard to claim 19, Haider further teaches the method of claim 1, wherein the magnetic resonance scan is carried out within the determined at least one reference recording window of the current respiratory curve instantly upon reaching the trigger threshold value or with a further temporal offset from reaching the trigger threshold value as previously conveyed by paragraph [0027]: “The diagram defines recoding area 7, which represents the trigger condition. As soon as breathing curve 1 lies within this recording range, the trigger condition is fulfilled and a partial measurement is carried out.”   
Regarding claim 20, Haider further teaches the method of claim 1, wherein the trigger threshold value further corresponds to a value of the reference respiratory curve at an end point of the at least one reference recording time window using the evidence as previously conveyed in paragraph [0027]: “The diagram defines recoding area 7, which represents the trigger condition. As soon as breathing curve 1 lies within this recording range, the trigger condition is fulfilled and a partial measurement is carried out.”  Further, it is stated in [0014] of Haider that “the patient’s respiratory cycle is detected in a scout mode whereupon an automatic determination of a specific respiratory position of the patient within the respiratory cycle is made as a trigger condition.” In other words, the recording area 7 depicted in Fig. 2 is set based on a reference respiratory curve obtained during a scout mode. Further, the recording area 7 indicates that measurement is taking place for parts of the breathing cycle whose values are at or above the lower range of the recording area 7. The value on the y-axis of the lower recording area 7 range which triggers the partial measurement is the same whether it is at the start or the end point of the reference recording time window that is based on the exhaled stated of the respiratory curve (represented by the maxima 5 and 5 in Fig. 2, modified reproduction provided below). 

    PNG
    media_image1.png
    212
    571
    media_image1.png
    Greyscale

Modified reproduction of Fig. 2 of Haider.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793